Mercure, J.
Appeal from a judgment of the County Court of Cortland County (Mullen, J.), rendered February 11, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant, eligible for persistent felony offender treatment, disposed of an indictment charging a number of drug offenses with a counseled plea of guilty to one count of criminal possession of a controlled substance in the third degree in exchange for a prosecution agreement to recommend a sentence of lifetime probation in accordance with Penal Law § 65.00 (1) (b). County Court refused to impose the recommended sentence, however, and denied defendant’s subsequent *623motion to withdraw his guilty plea upon the ground that defendant left the State and failed to "provid[e] material assistance in the investigation, apprehension or prosecution of [drug offenders]” (Penal Law § 65.00 [1] [b] [iii]). The parties then entered into a further agreement whereby the People agreed to forego a contemplated prosecution for bail jumping in the first degree and defendant agreed to accept a sentence of imprisonment of 4 Vi to 9 years on his original plea and, further, waived his right to appeal. Sentenced in accordance with that agreement, defendant now appeals.
In view of defendant’s acceptance of the subsequent plea agreement and express waiver of his right to appeal, he may not now challenge County Court’s denial of his motion to withdraw his plea of guilty (see, People v Callahan, 80 NY2d 273, 281; People v Seaberg, 74 NY2d 1, 11; People v Brown, 160 AD2d 1039). Although defendant did exhibit some reluctance in accepting the subsequent plea agreement, a fair reading of the minutes indicates no evidence of threats or coercion but merely defendant’s frustration with the reality of his situation and the prospect of a longer prison term were he to reject the People’s offer (see, People v Jimenez, 179 AD2d 840, lv denied 79 NY2d 949).
Mikoll, J. P., Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.